The first proposition of appellant presents the point that the appellee was not entitled to recover damages for increased mental anguish under the circumstances of the case. On Monday morning, July 28, the appellee was informed that his mother died on Sunday, July 27. The mother was sick previous to that date, as the appellee knew, and the appellee thought the information was probably true. As he says, "I believed that she was dead." He suffered distress of mind, because it appeared to him probably true that his mother was dead. In order to ascertain certainly the truth of the matter the appellee sent the message in suit. A prompt delivery of the message would have brought a reply such as to put an end to the mental anguish the appellee was suffering. The mother in fact was not dead or seriously sick. But the message was not promptly delivered, but unduly delayed, and during this period of undue delay the appellee continued to labor under the belief that his mother was dead. The appellee pleads and claims that during the period of 24 hours or more of negligent delay in delivery of the message to the father he suffered "intensified and greatly increased mental distress, pain, and anguish about his mother." This merely means that the appellee's present or previously existing mental distress "about his mother" was made more intense or stronger for the stated time, as opposed to diminished, on account of the undue delay in delivering the message. There was no new or distinct cause arising for mental anguish "about his mother" aside and apart from the fact, which existed in the first instance before sending the message, that he "believed she was dead." The settled rule in this state, and in accord with legal principles, is that there can be no recovery for damages for mental sufferings, notwithstanding the existence and extent of such suffering, and sufferings in their inception not having been proximately caused by the fault of the telegraph company.
1. The telegraph company is not liable for "a mere continued" mental anxiety or distress, not having caused the anxiety or distress in its inception. Rowell v. Telegraph Co., 12 S.W. 534, 75 Tex. 26, and many cases following it.
2. The telegraph company is not liable for "protracted" or prolonged "mental suffering" or "suspense," not having caused the suffering in its inception. Telegraph Co. v. Edmondson, 42 S.W. 549, 91 Tex. 209; Telegraph Co. v. Griffin, 56 S.W. 744, 93 Tex. 532, 77 Am. St. Rep. 896; and many other cases.
3. The telegraph company is not liable for "increased" mental anxiety, or mental anguish made more intense, not having caused the anxiety or anguish in its inception. Telegraph Co. v. Bass, 67 S.W. 515,28 Tex. Civ. App. 418, and other cases.
The present case is within the rule. It is closely analogous in the facts, and altogether so in principle, to the following cases: Johnson v. Telegraph Co., 38 S.W. 64, 14 Tex. Civ. App. 536; Telegraph Co. v. Bass,67 S.W. 515, 28 Tex. Civ. App. 418; Telegraph Co. v. Buckner (Tex.Civ.App.)269 S.W. 897; McAllen v. Telegraph Co., 7 S.W. 715, 70 Tex. 243, and other like cases.
The appellee relies upon the case of Telegraph Co. v. Cavin, 70 S.W. 229,30 Tex. Civ. App. 152, and cases there cited. The facts and the principle there are quite different from those in this case. There the mental distress was witnessing the suffering of a sick child unattended and unrelieved by a physician. It was due solely to the fault of *Page 240 
the telegraph company that the physician was absent. The mental distress had origin and inception in the fault of the company. The real producing cause of the distress was the negligence of the company, a distinct and separate agency, and suffering was the result of its negligence, similar to Western Union Tel. Co. v. Brooks (Tex.Civ.App.) 279 S.W. 443. In the instant case the wrongful information to appellee that his mother was dead was not brought about by the telegraph company, or in any way due to its fault. The telegraph company was not the primary cause of the mental distress. This same case was distinguished in the case of Telegraph Co. v. Young, 130 S.W. 257, 61 Tex. Civ. App. 232.
We conclude that the appellant's contention should be sustained; that the damages sought to be recovered are not allowable under the mental anguish doctrine of this state. Accordingly, the judgment is reversed, and judgment is here rendered in favor of the appellant, with all costs.
It becomes unnecessary to decide the other points made in the case.